Citation Nr: 0820841	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  07-13 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for degenerative arthritis of the right knee.

2.  Entitlement to an initial evaluation in excess of 
10 percent for degenerative arthritis of the left knee.  

3.  Entitlement to an evaluation in excess of 10 percent for 
rheumatoid arthritis of the sacroiliac joint and right hip.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The veteran served on active duty from August 1945 to 
December 1948, May 1949 to May 1953, August 1953 to March 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).

In the rating decision on appeal, the RO also denied an 
evaluation in excess of 20 percent for rheumatoid arthritis 
of the sacroiliac joint and left hip.  The veteran filed a 
notice of disagreement, and the November 2006 statement of 
the case addressed this issue.  However, in the veteran's VA 
Form 9, Appeal to the Board, he limited his appeal to the 
issues listed on the title page.  Thus, the claim for 
increase involving the left hip is not currently before the 
Board.  

The veteran's case has been advanced on the docket pursuant 
to the provisions of 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  Throughout the initial evaluation period, the veteran's 
right knee disability has been manifested by limitation of 
motion, but flexion is not limited to less than 60 degrees, 
and extension is not limited to more than 10 degrees; there 
is no locking, instability, or subluxation.

2.  Throughout the initial evaluation period, the veteran's 
left knee disability has been manifested by limitation of 
motion, but flexion is not limited to less than 60 degrees, 
and extension is not limited to more than 10 degrees; there 
is no locking, instability, or subluxation.

3.  The veteran's right hip disability is manifested by 
limitation of flexion to 40 degrees, limitation of abduction 
with motion lost beyond 10 degrees, and limitation of 
extension to 5 degrees.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating in excess 
of 10 percent for degenerative arthritis of the right knee.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5003, 5010, 5257-5261 (2007).

2.  The criteria are not met for an initial rating in excess 
of 10 percent for degenerative arthritis of the left knee.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5003, 5010, 5257-5261 (2007). 

3.  Rheumatoid arthritis of the sacroiliac joint and right 
hip warrants a 10 percent rating, but not higher, for 
limitation of extension of the thigh, a 20 percent rating, 
but not higher, for limitation of abduction of the thigh, and 
a 10 percent rating, but not higher, for limitation of 
flexion of the thigh.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5251-5253 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim (which applies to the 
claims involving both knees).  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F. 3d 1311 (Fed. Cir. 2007).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims (which 
applies to the veteran's claim for increase involving the 
right hip).  See Vazquez-Flores v.  Peake, 22 Vet. App. 37 
(2008).  Adequate VCAA notice in an increased rating claim 
must inform the claimant that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; and that, if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes.  If the claimant is rated under a 
Diagnostic Code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability, the 
notice letter must provide at least general notice of that 
requirement.  The notice letter must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.

In this case, July 2005 and March 2006 letters (both sent 
prior to the rating decision on appeal) informed the veteran 
that he must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and in what manner the disability 
had become worse.  Neither letter informed the veteran to 
address the effect that worsening of his right hip disability 
had on his employment and daily life.  However, the veteran 
has not been prejudiced because in the statements he has 
submitted throughout the appeal, he discusses the effect that 
the hip disability has on his daily life.  Also, because the 
veteran is not working (he is in receipt of a total rating 
for compensation based upon individual unemployability as of 
February 2000), he has not been prejudiced by VA's failure to 
inform him that he should submit evidence of the effect his 
hip disability has on his employment.  

The July 2005 and March 2006 letters also informed the 
veteran to submit any pertinent evidence in his possession 
and provided appropriate notice with respect to the 
effective-date element of the claims.  They also included 
information on how VA determines the disability rating by use 
of the rating schedule, and provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records, 
Social Security determinations, statements from employers 
concerning the impact of the disability on the veteran's 
employment, and statements from persons concerning their 
observations of how the disability has affected the veteran.  
They also informed the veteran of the assistance that VA 
would provide to obtain evidence on his behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the right hip disability would not 
establish the veteran's entitlement to an increased rating.  
In any event, the veteran was provided the specific criteria 
for rating each of the disabilities at issue in the November 
2006 Statement of the Case.  

The Board also notes that VA treatment records and private 
medical records have been associated with the claims folders, 
and the veteran has been afforded appropriate VA 
examinations.  The Board notes that a September 2006 VA 
examination report shows the veteran was not cooperative 
during physical testing of his knees, as described by the VA 
examiner.  VA properly determined that another examination 
was necessary, and scheduled the veteran for an examination 
in July 2007.  The veteran failed to report for the 
examination.  In a September 2007 statement, the veteran 
stated he had submitted a certified letter as to why he did 
not show up for the examination.  (The certified letter is 
not part of the claims file.)  He did not express a 
willingness to report for an examination, and implied that he 
wanted his claims decided.  As a result, the Board has chosen 
not to remand the claims involving the knees.

Neither the veteran nor his representative have identified 
any outstanding evidence that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such evidence.  Accordingly, the Board is also satisfied that 
VA has complied with the duty to assist requirements of the 
VCAA and the pertinent implementing regulation.  

II.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2007).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.40 state that the disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2007).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

A.  Knees

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2007).

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 
20 percent evaluation if flexion is limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees or a 
10 percent evaluation if extension is limited to 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 
20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  Removal of the semilunar cartilage, if symptomatic, is 
rated as 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

The VA General Counsel has also held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint.  VAOPGCPREC 9-2004 (September 17, 2004).

B.  Hip

The veteran's right hip is evaluated under Diagnostic Codes 
5002 and 5252.  The veteran had been diagnosed with 
rheumatoid arthritis in the 1970s.  The rheumatoid arthritis 
is not in an active process, so the veteran's disability has 
been evaluated based upon its residuals.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5002.

Chronic residuals of rheumatoid arthritis are to be rated on 
the basis of limitation of motion or ankylosis of the 
specific joints affected.  When, however, the limitation of 
motion of the specific joint(s) involved is noncompensable 
under the appropriate diagnostic code(s), a 10 percent rating 
is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  A Note to 
the Diagnostic Code provides that the rating for active 
process cannot be combined with that for residuals based on 
limitation of motion or ankylosis; the higher rating is to be 
assigned.

Limitation of motion of the thigh is evaluated under the 
rating criteria set forth at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5251, 5252, and 5253 (2007).  Limitation of extension 
of the thigh to 5 degrees warrants a 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5251.  Limitation of 
flexion of the thigh to 45 degrees warrants a 10 percent 
evaluation, and limitation of flexion of the thigh to 30 
degrees warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252.  Where there is limitation of abduction 
to the point at which the claimant cannot cross his legs, a 
10 percent evaluation is warranted.  Where there is 
limitation of abduction of the thigh with motion lost beyond 
10 degrees, a 20 percent evaluation is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5253.  



III.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to these disabilities.  As 
to the claim for increase involving the right hip, the Board 
notes that where entitlement to compensation has already been 
established and an increase in the disability is at issue, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A.  Knees

Service connection for degenerative arthritis of the right 
and left knees was granted in the June 2006 rating decision 
on appeal.  Each disability was assigned a 10 percent 
evaluation,  effective April 18, 2002, based on pain on 
motion.  

The veteran has appealed the 10 percent evaluations assigned.  
He states his left knee is worse than his right knee.  He 
describes swelling and difficulty walking and having to use a 
walker to get around.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
initial evaluations in excess of 10 percent for degenerative 
arthritis of the right knee and degenerative arthritis of the 
left knee.  As noted above, the veteran's right and left knee 
disabilities have been evaluated based upon limitation of 
motion associated with degenerative arthritis.  
Unfortunately, there are limited clinical findings addressing 
range of motion during the appeal period.  As noted above, a 
September 2006 VA examination report shows the veteran was 
not cooperative when the examiner attempted to conduct range 
of motion testing of the knees.  A new examination was 
scheduled, and the veteran failed to report for the 
examination.

The two medical records that address limitation of motion of 
the knees do not show that either disability warrants a 
compensable rating for limitation of flexion or more than a 
10 percent rating for limitation of extension.  For example, 
an April 2003 VA clinical record shows that the veteran had 
range of motion in the left knee from 0 to 95 degrees.  In 
the right knee, he had 0 to 110 degrees.  (Although the 
clinical record shows two reports of range of motion 
associated with the right knee, the Board finds that the 
first range of motion reported is likely to be that of the 
left knee.)  

A September 2007 private medical record shows that range of 
motion in both knees was from 10 degrees to 120 degrees.  
These findings justify the assignment of a 10 percent rating 
for each knee on the basis of limitation of extension, but do 
not support the assignment of a separate compensable rating 
for limitation of flexion.  

The Board has also considered the DeLuca factors set out 
above.  Throughout the record, examiners have consistently 
reported that the veteran had motor strength of 5/5 in the 
lower extremities.  For example, in January and March 2003 VA 
treatment records, the examiner stated the veteran had 5/5 
strength.  In a December 2005 private medical record, the 
examiner stated the motor examination of the lower 
extremities showed normal bulk and tone with 5/5 strength, 
including quadriceps, hamstrings, gastrocs, and anterior 
tibials.  A November 2006 private medical record shows manual 
muscle testing revealed 5/5 muscle strength throughout the 
lower extremities.  In a September 2007 private medical 
record, the examiner noted the veteran had "no muscle 
atrophy."  Such clinical findings are against a finding that 
the knees are showing evidence of the inability to perform 
the normal working movements of the body, evidence of disuse, 
or evidence of any more than mild functional impairment, 
particularly the finding that the veteran had "no muscle 
atrophy" in his lower extremities.  

The Board has accorded the veteran's report of difficulty 
walking little probative value when compared to the clinical 
findings made by medical professionals throughout the appeal 
period.  The notation by the September 2006 VA examiner that 
the veteran was exaggerating his symptoms contributes to the 
Board's decision to accord his statements lessened probative 
value.  Thus, even when considering DeLuca, the findings from 
the medical records do not support more than a 10 percent 
rating for either knee.

The Board has considered whether more than a 10 percent 
rating is warranted for either knee disability on any other 
schedular basis, but has found none.  In particular, the 
Board notes that a separate rating is not warranted under 
Diagnostic Code 5257 on the basis of lateral instability or 
recurrent subluxation, and a 20 percent rating is not 
warranted under Diagnostic Code 5258 on the basis of a 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint.  In this regard, 
the Board notes that examiners have consistently noted the 
veteran's knees are stable.  For example, in the September 
2006 VA examination report, the examiner stated that the 
veteran's knees were "very stable from the ligamentous 
standpoint" and added that the veteran had "no ligamentous 
laxity whatsoever in any ligament in any direction."  In a 
February 2007 private medical record, the examiner stated the 
veteran's knees were stable, as did the examiner in the 
September 2007 private medical record.  In addition, the 
record contains no objective evidence of locking of either 
knee.  

Accordingly, the Board concludes that there is no other 
schedular basis to assign a rating higher or separate rating 
for either knee.  Consideration has been given to assigning a 
staged rating; however, at no time during the period in 
question has either disability warranted more than a 
10 percent rating.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West, 12 Vet. App. 119 (1999).

B.  Right hip

Service connection for rheumatoid arthritis, sacroiliac and 
both hips, was granted by means of a July 1966 rating 
decision, which also rated the disability as 30 percent under 
Diagnostic Code 5002.  In May 1983, the RO granted a 
40 percent evaluation for the service-connected disability, 
and added degenerative arthritis of the cervical and lumbar 
spine as part of the service-connected disability.  In 
November 1990, the RO then rated the cervical spine, lumbar 
spine, and right and left hips separately, and assigned a 
noncompensable evaluation for the right hip component.  The 
veteran appealed the assignment of the noncompensable 
evaluation, and in a May 1991 decision, the Board granted a 
10 percent evaluation based upon limitation of flexion.  This 
was effectuated in a June 1991 rating decision.  The 
10 percent evaluation has remained in effect since that time.  
The veteran alleges he has severe pain in his right hip and 
that he warrants a higher evaluation.  

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a 
separate 10 percent evaluation based upon limitation of 
extension of the thigh and a separate 20 percent evaluation 
based upon limitation of abduction of the thigh.  The 
preponderance of the evidence, however, is against an 
evaluation in excess of 10 percent based upon limitation of 
flexion of the right thigh.  The reasons follow.

The veteran is already in receipt of a 10 percent evaluation 
for limitation of flexion of the thigh under Diagnostic Code 
5252.  At the April 2006 VA examination, the examiner stated 
the veteran had 0 degrees of extension without pain and could 
extend the right thigh to 6 degrees with pain.  Under 
Diagnostic Code 5251, a 10 percent evaluation is warranted 
when limitation of extension is to 5 degrees.  Thus, the 
veteran's limitation of extension warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71, Diagnostic Code 5251.  A 
higher evaluation is not available under this Diagnostic 
Code.  

At the April 2006 VA examination, the examiner stated the 
veteran could abduct his right thigh to 10 degrees without 
pain and to 12 degrees with pain.  Under Diagnostic Code 
5253, it allows for a 20 percent evaluation for limitation of 
abduction of the thigh where motion is lost beyond 
10 degrees.  The veteran was able to abduct his right thigh 
to 12 degrees, which is beyond 10 degrees; however, it was 
painful.  Stated differently, abduction beyond 10 degrees was 
conducted with pain.  Resolving any reasonable doubt in favor 
of the veteran, a 20 percent evaluation for limitation of 
abduction of the thigh is warranted under Diagnostic Code 
5253.  A higher evaluation is not available under this 
Diagnostic Code.  

The Board has considered whether the veteran would warrant 
the 20 percent evaluation under Diagnostic Code 5252 for 
limitation of flexion and finds that the preponderance of the 
evidence is against such a grant.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5252.  At the April 2006 VA examination, the 
veteran's flexion was limited to 40 degrees without pain.  
The veteran was able to further flex the thigh to 92 degrees 
with pain.  Limitation of flexion to 40 degrees more nearly 
approximates the criteria for a 10 percent rating (limitation 
of flexion to 45 degrees) than the criteria for a 20 percent 
rating (limitation of flexion to 30 degrees).  Accordingly, a 
higher rating is not warranted under Diagnostic Code 5252.

The Board has also considered the DeLuca factors set out 
above.  Throughout the record, examiners have consistently 
reported that the veteran had motor strength of 5/5 in the 
lower extremities.  (Similar findings were reported above.)  
For example, in January and March 2003 VA treatment records, 
the examiner stated the veteran had 5/5 strength.  In a 
December 2005 private medical record, the examiner stated the 
motor examination of the lower extremities showed normal bulk 
and tone with 5/5 strength, including quadriceps, hamstrings, 
gastrocs, and anterior tibials.  In the April 2006 VA 
examination report, wherein the examiner provided the above-
described ranges of motion associated with the right thigh, 
he stated that the range of motion was not additionally 
limited by pain, fatigue, weakness, or lack of endurance 
following repetitive use during the examination.  He added 
there was no evidence of laxity with stressing on anterior-
posterior varus and valgus.  A November 2006 private medical 
record shows manual muscle testing revealed 5/5 muscle 
strength throughout the lower extremities.  In a September 
2007 private medical record, the examiner noted the veteran 
had "no muscle atrophy."  

Thus, even when considering DeLuca factors, the findings from 
the medical records do not support higher evaluations.  

For the reasons stated above, the Board finds that a separate 
10 percent rating is warranted for limitation of extension of 
the thigh and a separate 20 percent evaluation is warranted 
for limitation of abduction of the thigh but that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for limitation of flexion of the thigh.  
Any reasonable doubt has been granted in the veteran's favor.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than the ratings discussed above.  
See Hart v. Mansfield, 21 Vet. App. 505; Fenderson v. West; 
12 Vet. App. 119 (1999).

C.  Extra-schedular Consideration

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for his bilateral knee or right hip 
disabilities and that the manifestations of the disabilities 
are not in excess of those contemplated by the schedular 
criteria.  In sum, there is no indication in the record that 
the average industrial impairment from any of the 
disabilities would be in excess of that contemplated by the 
assigned ratings, to include the ratings granted herein.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order. 



							(CONTINUED ON NEXT PAGE)


ORDER

An initial evaluation in excess of 10 percent for 
degenerative arthritis of the right knee is denied.

An initial evaluation in excess of 10 percent for 
degenerative arthritis of the left knee is denied.

The Board having determined that the rheumatoid arthritis of 
the veteran's sacroiliac joint and right hip warrant separate 
evaluations of 10 percent for limitation of extension, 20 
percent for limitation of abduction and 10 percent for 
flexion, the appeal is granted to this extent and subject to 
the criteria applicable to the payment of monetary benefits.



________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


